Broyles, C. J.
The accused was convicted of attempted hog-stealing. The evidence connecting him with the crime was not wholly circumstantial, a witness for the State testifying that the defendant admitted to him that he killed the hog. The defendant in his statement to the jury denied making such an admission, and said that the witness who had so testified was the one who killed the hog. No evidence for the defendant was introduced. *379The direct evidence authorized a finding that the defendant had intentionally killed the hog; and the circumstantial evidence adduced authorized a further finding that the killing was done with the intent to steal the hog, but that the accused, before he could do so, was frightened away by the approach of other persons. The judge did not err in overruling the motion for new trial, which contained the general grounds only.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.